[Cite as In re C.G., 2022-Ohio-1001.]



                                        IN THE COURT OF APPEALS

                            TWELFTH APPELLATE DISTRICT OF OHIO

                                           WARREN COUNTY




 IN RE:                                            :

         C.G.                                      :      CASE NO. CA2021-11-112

                                                   :              DECISION
                                                                   3/28/2022
                                                   :

                                                   :

                                                   :




             APPEAL FROM WARREN COUNTY COURT OF COMMON PLEAS
                             JUVENILE DIVISION
                             Case No. 21-D000023


David P. Fornshell, Warren County Prosecuting Attorney, and Julie Kraft, Assistant
Prosecuting Attorney, for appellee.

Eric V. Robinson, for appellant.



        Per Curiam.

        {¶1}     This cause came on to be considered upon a notice of appeal filed by

appellant, N. B., the transcript of the docket and journal entries, the transcript of proceedings

and original papers from the Warren County Court of Common Pleas, Juvenile Division,

and upon the brief filed by appellant's counsel.
                                                                       Warren CA2021-11-112

       {¶2}    Appellant's counsel has filed a brief with this court pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396 (1967), which (1) indicates that a careful review of

the record from the proceedings below fails to disclose any errors by the trial court

prejudicial to the rights of appellant upon which an assignment of error may be predicated;

(2) lists one potential error "that might arguably support the appeal," Anders, at 744, 87

S.Ct. at 1400; (3) requests that this court review the record independently to determine

whether the proceedings are free from prejudicial error and without infringement of

appellant's constitutional rights; (4) requests permission to withdraw as counsel for

appellant on the basis that the appeal is wholly frivolous; and (5) certifies that a copy of both

the brief and motion to withdraw have been served upon appellant.

       {¶3}    Having allowed appellant sufficient time to respond, and no response having

been received, we have accordingly examined the record and find no error prejudicial to

appellant's rights in the proceedings in the trial court. The motion of counsel for appellant

requesting to withdraw as counsel is granted, and this appeal is dismissed for the reason

that it is wholly frivolous.


       M. POWELL, P.J, HENDRICKSON and PIPER, JJ., concur.